MEMORANDUM **
William Richard Conlon appeals pro se the district court’s summary judgment in favor of Mary White, Detective Rogers, and the City of Yuma in his 42 U.S.C. § 1983 action alleging false arrest, malicious prosecution, and false imprisonment. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo grants of summary judgment, Robi v. Reed, 173 F.3d 736, 739 (9th Cir.), cert, denied, 528 U.S. 952, 120 S.Ct. 375, 145 L.Ed.2d 293 (1999), and affirm.
*909The district court did not err in determining that Conlon’s section 1983 claims were barred by the statute of limitations, because the statute of limitations began to run when the Arizona state court dismissed the criminal charges against Conlon without prejudice. See TwoRivers v. Lewis, 174 F.3d 987, 991 (9th Cir.1999) (applying a two-year statute of limitations to 42 U.S.C. § 1983 claims brought in Arizona).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.